Citation Nr: 1230764	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  95-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a migraine headache disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1979 to April 1980 and on active duty from December 1990 to September 1991, which includes service in Southwest Asia from January 1991 to August 1991, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 1994 rating decision of the Department of Veterans Affairs Regional Office (RO) that denied the Veteran's claim for service connection for migraine headaches. 

Several times previously, in September 2000, March 2004, January 2007, April 2010, and March 2012, the Board remanded this claim for further evidentiary development.  The remand directives have been substantially complied with and the case is now again before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The most probative and persuasive evidence indicates that the Veteran's headaches are attributable to a known diagnosis and are not related to her military service.  


CONCLUSION OF LAW

The requirements for establishing service connection for a chronic headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the rating decision being appealed was issued prior to the enactment of the VCAA.  During the course of the claim VCAA notice was provided in March 2004, March 2005, May 2006 and April 2010 letters.  Collectively, these letters advised the regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in March 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2). 

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The evidence establishes that the Veteran in this case served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  In particular, she served in the Southwest Asia Theater of Operations from January 1991 to August 1991.  She argues she has headaches, which she contends are due to undiagnosed illness.  However, as discussed below, clinical evidence throughout the years of this longstanding claim clearly confirm that the Veteran has a confirmed diagnosis of a headache disorder, most often diagnosed as migraine headaches.  Thus, the regulations pertaining to undiagnosed illness for Persian Gulf Veterans do not apply in this case.  Nonetheless, the Board is reviewing the matter to assess whether service connection may be appropriate on a direct basis under 38 C.F.R. § 3.303.

Service treatment records from all of the Veteran's periods of service, including her reserve service, were reviewed.  On the September 1979 Report of Medical History, at the time of her initial entry into service, the Veteran answered "no" as to a history of frequent or severe headaches.  In March 1980, which was during a period of ACDUTRA, she answered "yes."  There were, however, no additional clinical notes made as to headaches during this first period of active service, so the Board finds that a chronic headache disorder did not exist at that time.  

On March 1988, April 1991 and September 1993 Reports of Medical History, the Veteran answered "no" to whether she had a history of headaches.  The September 1993 report was after her tour in Southwest Asia.  

VA outpatient treatment records dating from December 1992 to October 1993 are negative for complaints of headaches.  Indeed, the Veteran underwent a Persian Gulf examination in December 1992.  At that time she complained of multiple problems, but did not mention headaches.  

The Veteran filed her claim for service connection for headaches in October 1993.  At that time she reported headaches since 1991.  At the time of the May 1994 VA general medical examination, the Veteran made no report of headaches.  However, a May 1994 VA neuropsychiatric examination report shows that the Veteran reported headaches for the prior three years, occurring anywhere from daily to once per week.  Neurological examination in May 1994 was normal and the diagnosis was headaches without neurological sequelae.  In August 1994 VA clinical records, the Veteran reported chronic headaches over the course of the prior two years, since her return from Saudi Arabia.  The physician assessed this as "headaches, prob stress."  In a February 1995 clinical note, the assessment was chronic daily headache, probably tension/anxiety with a possible migraine component.  The Veteran reported again in March 1995 that her headaches had existed since her tour in Saudi Arabia.  In an April 1995 note, the headaches were reported to occur every one to two weeks, and by June 1995, they were noted as occasional.  Several months later, the Veteran returned to the doctor complaining of an increased frequency in her headaches, now occurring two to three times per week.  When answering questions on the July 1996 Report of Medical History found within her service treatment records, the Veteran answered yes to having a history of frequent or severe headaches.  By August 1996, the Veteran was diagnosed, by way of VA neurological evaluation, as having classical migraines.

In December 1997, the Veteran provided hearing testimony before a decision review officer at the RO.  She testified that she experienced headaches while she was in the Persian Gulf, and has had them on an ongoing basis ever since.  

In January 1998 clinical records, the Veteran was noted as having a long history of migraine type headaches.  A September 1998 note suggested the Veteran's migraines were worsening, and an MRI of the brain was ordered.  The November 1998 brain MRI was negative.

An April 1999 VA clinical note shows that Inderal was prescribed for migraines, but that it was causing sleepiness.  An April 1999 examination found within the service treatment records shows that the Veteran had migraine headaches, by history.  Imitrex was noted as her migraine medication on that report, as well as on a June 1999 clinical note.  By June 2000, treatment records showed that the Veteran's headaches were improved.  A June 2001 Report of Medical History also shows that the Veteran at that time claimed to have frequent or severe headaches.  Current medications again included Imitrex, a migraine medicine.

Migraine headaches continue to be reported as part of the Veteran's medical history.  September 2005 primary care notes show migraines on the current problem list.  A January 2009 note, which explains that there was a long gap in treatment at VA treatment facilities, shows that at this time there were no current prescriptions related to headaches.

The Veteran underwent a VA examination in December 2009.  She reported then that her headaches started sometime in between 1990 and 1992 and that the headaches have continued.  She, however, also noted that while the diagnosis was previously migraine headaches, she was now being investigated as having sinus headaches, rather than migraine.  The examiner noted that she most likely has "migraine, tension, and sinus forms of headache."  The examiner opined that because there was no treatment for headaches while on active duty status, and no complaint of headache on August 1991 and December 1992 examinations following deployment, the headaches are less likely than not related to her active service.  

The Veteran was afforded another VA examination in July 2011.  This examiner reported that in March 1980, there was no mention of headaches.  This is inaccurate.  As reported above, the Veteran's service treatment records show that she reported a history of frequent or severe headaches in March 1980, which was during her period of ACDUTRA.  At the time of this examination, the Veteran recalled that while on a two week summer camp for the reserves, she developed frontal headaches associated with posterior ocular pain and pressure, and associated light and noise sensitivity.  She also summarized the ongoing history of her headache disorder, which required medication at one time, but which has improved and now occurs approximately monthly and is managed with over the counter medication.  The examiner concluded that it is less likely as not that the complaints of migraine headaches began in active service.  The basis for the examiner's opinion included the inaccurate report that there were no reports of headaches at various dates during service, including March 1980.  The examiner also stated, inaccurately, that "review of VA medical records did not show active and ongoing treatment for headaches" and that she "only found a problem list indicating history of migraine headaches."  This statement makes it clear that this examiner did not review the complete clinical record.  For this reason, the Board remanded the matter for a reevaluation.

In March 2012, following the Board's remand, the Veteran was afforded her most recent VA examination.  The Board in its remand noted that the single March 1980 notation of headaches does not establish a chronic disability manifesting in service, but also noted that the prior VA examiner inaccurately reported the Veteran's history of headaches, not taking into account the March 1980 report.  The Board remanded the matter for an opinion as to (1) whether the Veteran had a chronic headache disability prior to the 1979-1980 period of service; (2) whether the Veteran had a chronic headache disability that existed prior to the 1990-1991 period of service, and if so, whether it worsened beyond its natural progression during such service; and (3) whether the Veteran's report of having headaches in March 1980 changes the examiner's conclusion that the current headache disability less likely than not began in service.  

The examiner reviewed the claims folder and referenced a February 1995 VA clinical record that shows the Veteran's assertion that she did experience migraine headaches as a teenager, but that they did not occur for fifteen years after her teenage years before returning.  The examiner deemed this as highly unusual for a history of migraine and suggested, therefore, that the Veteran did not have a migraine headache disability that preexisted the 1979-1980 period of service.  The examiner went on to state that the Veteran also did not have a headache disability that preexisted the 1990-1991 period of service in that there was no mention of headaches in 1979, then one mention of headaches in March 1980, yet no mention of headache in 1983.  Thus, the examiner did not find that a chronic headache disability existed at that time, and therefore, there was no preexisting headache disorder prior to the 1990-1991 period of service.  The examiner also stated that the March 1980 report by the Veteran that she had a history of headaches does not change the prior VA opinion.  The examiner concluded that the current migraine headache disability less likely than not began in service.  The examiner noted that poorly controlled hypertension secondary to noncompliance would most likely be associated with chronic migraine-like headaches.    

Upon review of the record, the Board concludes that the preponderance of the evidence is against the claim.  In this case, the Veteran reported headaches on a 1980 Report of Medical History, but subsequently denied headaches on Reports of Medical History dated in March 1988, April 1991 and September 1993.  The 2012 VA examiner noted that her self-report at that time did not reflect a chronic headache disorder, and opined that the Veteran's current headache disorder is not a continuation of the headache reported at that time.  There is no probative medical opinion to the contrary.

The Veteran contends that her headaches began in 1991 while she served in the Persian Gulf.  She testified that she experienced headaches while she was in the Persian Gulf, and has had them on an ongoing basis ever since.  However, the Board notes that such assertion is not supported by records contemporaneous with service, including her own responses on Reports of Medical History.  In this regard, her Report of Medical History completed in April 1991, midway through her tour, revealed her denying having a history of frequent or severe headaches.  VA treatment records dating through October 1993, including a Persian Gulf examination in December 1992, made no mention of headaches, although she did report various other conditions she attributed to her Persian Gulf service.  Importantly, she again denied having frequent or severe headaches on a September 1993 Report of Medical History.  It was not until after she filed her claim for service connection in October 1993 that she began providing a history of experiencing chronic headaches since 1991.  The Board finds the statements provided after her claim for compensation was filed to be inconsistent with the medical evidence more contemporaneous to service and her own statements on Reports of Medical History in 1991 and 1993, and as such, her contentions of having headaches since 1991 lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Thus, although the Veteran is competent to testify as to experiencing headaches, the Board finds her assertions that headaches began during her Persian Gulf service are not credible.  None of the VA examiners have linked the Veteran's headache disorder to active service.  To the extent her treatment records note she has suffered from headaches since her Persian Gulf service, such statement is based on a history provided by the Veteran that has been found to lack credibility.  

For the reasons set forth above, the Board finds that the preponderance of the competent, credible, and probative evidence is as against the claim, and service connection for headaches is denied.




ORDER

Entitlement to service connection for a headache disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


